Citation Nr: 0725867	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left acromioclavicular joint 
due to chronic dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to February 
1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO granted service 
connection for degenerative arthritis of the left 
acromioclavicular joint at a 10 percent disability rating 
effective July 1, 2003.

Information in the claims file indicates that a 
videoconference hearing was scheduled for July 10, 2007.  The 
appellant failed to appear as scheduled, did not request a 
postponement, and did not file a timely motion for a new 
hearing date.  Accordingly, the case will be processed as if 
the hearing request had been withdrawn.  38 C.F.R. 
§ 20.702(d).

The veteran's July 2007 informal hearing presentation 
requests consideration of the veteran's unemployability.  The 
claims file does not indicate consideration of an extra-
schedular claim by the RO.  This matter is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  The veteran is left hand dominant.

2.  The veteran's degenerative arthritis of the left shoulder 
is evidenced by X-ray and is manifested by pain on motion.  

3.  The veteran exhibits no current dislocation, nonunion or 
malunion of his left shoulder and has full range of motion 
not additionally limited by fatigability, lack of endurance, 
incoordination, or weakness. 


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
service-connected left shoulder acromioclavicular joint are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5200-5203 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has established an adjudicatory scheme to assist and 
advise claimants throughout the claims process on how to 
receive the maximum benefit available. See 38 U.S.C.A. 
§§ 5103(a), 5103A, 5104, 7105(d)(1).  The issue on appeal 
arises from an original claim for service connection.  The 
Court recently held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
this case, the veteran's claim was granted, and a disability 
rating and effective date assigned, in an August 2003 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  Id.  Moreover, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  

VA is required to advise the appellant of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  The Statement of the Case (SOC) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim. 38 U.S.C.A. §7105(d)(1); 38 C.F.R. 
§ 19.29 (2006).  The VA also has a duty to notify the 
appellant of the evidence considered and the reasons and 
bases for any denied benefit.  38 U.S.C.A. § 5104(b); 
38 C.F.R. § 3.103(b). 

The April 2004 SOC included a list of the evidence considered 
and the reasons and bases for the decision.  The SOC 
discussed the pertinent law on increased evaluations and the 
criteria to establish a higher evaluation for the veteran's 
disability.  The August 2005 Supplemental Statement of the 
Case (SSOC) also contained such information.  Therefore the 
notice given to the veteran satisfies the requirements 
regarding VA's duty to notify. 38 U.S.C.A. § 5104(b), 
7105(d)(1); 38 C.F.R. §§ 3.103(b), 19.29; See Dingess; See 
Also Dunlap.  

Additionally, the claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's service medical records and VA post service 
treatment and examination reports.  The claims file also 
contains the veteran's statements in support of his claim.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record.  The medical records indicate the veteran underwent a 
third surgery on his left shoulder in either 1984 or in 1988.  
Although such surgical report is not of record, the claims 
file contains subsequent treatment reports and a VA 
examination report which adequately describe the veteran's 
current disability status.  Therefore, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).  The veteran was 
provided an examination pertaining to the rating for the left 
shoulder disability in July 2005.  

Consequently, the Board finds that VA complied with the 
notice requirements  under 38 U.S.C.A. §§ 5104(b) and 7105(d) 
and continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support the grant 
of the initial increased ratings on appeal.  Dingess at 491, 
493, 500-501.  Therefore all duties to notify and assist have 
been met and the appellant is not prejudiced by the Board 
deciding this claim.

Disability Evaluations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id. 

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
reviewed all of the evidence in the veteran's claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

The veteran's appeal for a higher initial rating for his left 
shoulder disability was received in September 2003.  The 
disability is currently assigned a 10 percent evaluation 
pursuant to diagnostic codes 5003-5203.

Under 38 C.F.R. § 4.71a, diagnostic code (DC) 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under DC 5003.  Musculoskeletal disabilities of the 
shoulder and arm may be rated under diagnostic codes 5200 
through 5203.  

DC 5003 also states that in the absence of limitation of 
motion, X-ray evidence of arthritis of 2 or more major joints 
or 2 or more minor joint groups warrants a 10 percent 
disability rating and if accompanied by occasional 
incapacitating exacerbations a 20 percent disability rating 
is warranted.  The veteran is only service-connected for 
arthritis of the acromioclavicular joint.  Therefore, such 
provisions are not applicable.

A June 2003 VA report indicates that the imaging impression 
shows degenerative changes in the veteran's left shoulder.  
Thus, the veteran's degenerative arthritis is evidenced by X-
ray and is rated pursuant to DC 5003.  Accordingly, the 
disability is to be evaluated under the limitation of motion 
diagnostic code for the acromioclavicular joint, DC 5203.

The musculoskeletal diagnostic codes distinguish between 
major and minor upper extremities.  In this regard,  the 
veteran's April 2004 and August 2005 statements indicate that 
he is left hand dominant.  The evidence of record does not 
contain any evidence to the contrary.  Therefore, only the 
evaluations pertaining to the major arm will be discussed.  

Under diagnostic code 5203, impairment of the clavicle or 
scapula warrants a 10 percent disability rating when it 
exhibits malunion or nonunion without loose movement.  A 20 
percent disability rating is warranted for nonunion with 
loose movement or for dislocation.  Or the disability can be 
rated on impairment of function of the contiguous joint.  The 
assigned percentages are the same for the major and minor 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  

The veteran's service medical records indicate a diagnosis of 
chronic dislocation of the left shoulder in 1979.  He 
underwent three surgeries for this condition.  Following 
which, May 2003 and June 2003 VA medical reports and a July 
2005 VA examination indicate that no dislocation, nonunion or 
malunion currently exist.  Instead the July 2003 X-ray 
impression indicates no acute or abnormal findings.  Past 
dislocations are not sufficient for a compensable rating 
under DC 5203.  

The July 2005 VA examination notes that the veteran's left 
shoulder's range of motion is not limited due to 
fatigability, lack of endurance, weakness or incoordination.  
The veteran's pain on motion limited his ability to 
internally rotate his left shoulder to 55 degrees, where 90 
degrees indicates normal range of motion, but has not 
prevented him from having abduction to 180 degrees.  The 
examiner also noted that the veteran's pain on motion has not 
prevented him from performing everyday tasks.  It has however 
prevented the veteran from playing ball with his son and 
holding his wife, as he discussed in an August 2005 
statement.  The Board finds that the veteran's limitation of 
function of the acromioclavicular joint is not the functional 
equivalent of a dislocation, nonunion or malunion and 
therefore does not warrant a compensable rating under DC 
5203.

However, since the veteran's disability is arthritic in 
nature and is evaluated under DC 5003, it still warrants a 10 
percent disability rating because 38 C.F.R. § 4.59 requires 
at least a minimum compensable rating for actually painful, 
unstable, or malaligned joints due to healed injury.

The Board also considered alternate diagnostic codes in order 
for the veteran to achieve a 20 percent disability rating.  A 
review of the medical records fails to indicate ankylosis of 
the scapulohumeral joint or impairment of the right humerus.  
Accordingly, consideration under DC 5200 or DC 5202 is not 
warranted.  

Additionally, the veteran has not shown limitation of motion 
on abduction.  The July 2005 VA examination indicates 
abduction to 180 degrees without added limitation due to 
fatigability, incoordination, weakness or lack of endurance.  
In the veteran's August 2005 statement he states that he has 
pain with any motion of his left shoulder.  He discussed 
having trouble writing, throwing a ball and holding his wife.  
Even taking into account his pain on movement the veteran's 
disability picture does not most nearly equate to limitation 
of motion of the arm to shoulder level indicating abduction 
to only 90 degrees.  Thus a 20 percent rating under DC 5201 
is not applicable.

As a whole, the evidence of record does not warrant a rating 
in excess of 10 percent for a shoulder disability under any 
limitation of motion or arthritic diagnostic code.  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the left acromioclavicular joint due to chronic 
dislocation is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


